Olivee, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at time of exportation of cameras and cases, covered by invoices and entries noted on schedule attached herewith and made a part hereof at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was 32.30 Deutsch Marks, net packed for the cameras and 5.60 Deutsch Marks, net packed for the cases, and that there was no higher export value for such or similar merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*378On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the cameras and cases here involved, and that such values were- 32.30 deutschemarks, net packed for the cameras, and 5.60 deutschemarks, net packed for the cases.
Judgment will be entered accordingly.